Citation Nr: 0308305	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently evaluated as 20 percent 
disabling.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel







INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 RO decision, which denied an 
increase in the 10 percent rating for the service-connected 
right knee disability.  

In February 2001, the Board remanded the case to the RO for 
additional development.  

In a November 2002 decision, the RO assigned a 20 percent 
rating for the service-connected right knee disability.  The 
veteran continues his appeal for an increased rating.  

The Board notes that the veteran has raised the issues of 
secondary service connection for a left knee disability (see 
veteran's statement received by the RO in April 2000).  This 
issue has not been developed, and as it is not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for further appropriate consideration. 

The Board also notes that, in a March 2003 letter to the 
Board, the Vietnam Veterans of America indicated that there 
was no indication in the claims file that the veteran had 
granted power of attorney to it as his service 
representative.  (Earlier, in the Board Remand of February 
2001, the organization was recognized as the veteran's 
service representative.)  

The Board subsequently sent the veteran a letter concerning 
representation in his appeal, requesting him to submit a 
furnished form to designate a veterans service organization 
or attorney as his representative, if he so chooses.  He did 
not respond.  Thus, the Board now proceeds to address the 
issue on appeal.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

The service-connected right knee disability is shown to be 
manifested by complaints of chronic pain and stiffness; 
clinical findings demonstrate tenderness and crepitus in the 
knee joint, range of motion limited by pain and fatigue (0 
degrees of extension to 70 degrees of flexion), and a some 
numbness, to include the anterior surface of the knee, around 
an otherwise well-healed, asymptomatic surgical scar; there 
is no X-ray evidence of arthritis or evidence of instability 
of the knee joint.    



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic 
Codes 5257, 5260, 5261; 38 C.F.R. § 4.124a including 
Diagnostic Code 8527 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1973 to 
October 1977.  Service medical records show that he was seen 
several times complaining of right knee pain.  He was 
diagnosed with chondromalacia and patellar tendonitis.  

In a July 1983 decision, the RO granted service connection 
and assigned a 10 percent rating for the right knee 
disability.  From September 5, 1983 through October 1983, he 
was assigned a temporary total rating based on surgery 
requiring convalescence (38 C.F.R. § 4.30).  

In an August 1985 rating decision, the RO reduced the rating 
for the service-connected right knee from 10 percent to no 
percent, to become effective in November 1985.  The veteran 
appealed this decision to the Board, and in a July 1986 
decision, the Board restored the 10 percent rating.  Later 
that month, in accordance with the Board's decision, the RO 
assigned a 10 percent rating for the right knee, effective in 
November 1983.  

Thereafter, in numerous decisions, the RO denied the 
veteran's claim of an increase in the 10 percent rating for 
his service-connected right knee disability.  The most recent 
of these was a March 1997 decision, which the veteran did not 
appeal.  

The records considered in these decisions included statements 
from John Draper, M.D., who in June 1988 indicated that the 
veteran had previously undergone partial medial meniscectomy 
of the right knee in September 1983 and arthroscopy of the 
same knee in March 1986 to excise a medial plica as well as 
some scar tissue.  

Other records showed that the veteran underwent arthroscopy 
of the right knee in July 1990 at VA, with a post-operative 
diagnosis of post medial meniscectomy of the right knee, 
otherwise essentially normal, with no evidence of a tear of 
the lateral meniscus or regrowth of the medial meniscus.  

The VA outpatient records show that, in May 1997, the veteran 
had very little symptoms with respect to his right knee.  An 
examination revealed full range of motion and no swelling.  

In November 1997, the veteran submitted a claim for an 
increased rating for the service-connected right knee 
disability.  He asserted that his right knee was constantly 
in pain, especially in cold or changing weather.  He stated 
that he was unable to walk any significant distance or stand 
for any prolonged period of time.  He claimed that his knee 
was no longer stable, particularly when he first arose, went 
around corners or went up or down stairs.  

On a January 1998 VA examination, the veteran complained of 
having chronic daily pain in the right knee, especially with 
weight bearing.  He reported having knee pain after walking 
100 yards.  He added that he could not climb stairs or do 
heavy lifting or carry weights.  He indicated that he 
sometimes had to "pop" his knee.  

On examination of the right knee, there was tenderness on 
palpation of the knee, under the patella and on the lateral 
joint line.  There was crepitus, but there was no swelling or 
deformity.  The patellar reflexes were equal and reactive.  
The range of motion of the right knee was from 0 degrees of 
extension to 110 degrees of flexion.  His gait showed a 
slight limp, and he was unable to do toe or heel walking on 
the right side.  X-ray studies of the right knee showed an 
incidental finding of bone infarct of the distal right femur 
but were otherwise unremarkable.  The diagnosis was that of 
chronic right knee sprain, status post surgery times two.  

In a February 1998 decision, the RO denied an increase in a 
10 percent rating for the service-connected right knee 
disability.  

In a March 1998 statement, the veteran expressed his 
disagreement with the RO's decision.  He asserted that his 
right knee swelled badly at times and that he would submit a 
photo of it when that occurred (which he never did).  The 
veteran asserted that he was entitled to an increased rating 
(i.e., 20 percent) on the basis of swelling, locking, and 
pain, especially with bad or changing weather.  

In April 1998, in response to an RO inquiry, the veteran 
indicated that he went to the VA Medical Center (VAMC) for 
treatment of his right knee.  

In medical records from John Draper, M.D., the veteran 
reported, in May 1998, that his right knee hurt him a lot and 
limited his activities.  An examination showed that there was 
no effusion but that the knee was diffusely tender to 
palpation.  There was also some crepitus and medial joint 
line tenderness.  There was no instability to anterior, 
posterior or varus/valgus stress.  The diagnosis was that of 
post-meniscectomy syndrome of the right knee.  The veteran 
was given a different non-steroidal anti-inflammatory drug 
(Relafen) to try.  

On a follow-up visit in June 1998, the veteran reported that 
he got good relief with Relafen but still reported a lot of 
aching in the knee, with the weather playing a significant 
part in this.  On examination, the physical findings remained 
unchanged.  His dosage of Relafen was increased.  

In a July 1998 statement, the veteran indicated that his 
right knee was painful all the time and was now arthritic.  
He asserted that the front part of his knee was numb.  He 
also indicated that he was seeing a private doctor for his 
knee.  (The treatment records from Dr. Draper were obtained.)  

In medical records from Dr. Draper, the veteran, in July 
1998, indicated that his knee felt quite good on Relafen.  He 
had minimal symptoms and was able to do what he needed to do.  

In a September 1998 statement, the doctor indicated that the 
veteran had previous knee surgeries in 1983 and 1986 and had 
recently returned with continued complaints.  He noted that 
the veteran had crepitus and medial joint line tenderness but 
no instability of the right knee.  He noted that the veteran 
had some narrowing of the medial compartment on weight-
bearing X-ray studies.  At 15 years post-meniscectomy, he 
expected that the veteran was getting some degenerative 
changes in the knee.  He noted that the veteran was getting 
good relief from taking Relafen.  He believed that the 
veteran's right knee pain would gradually worsen over time 
and that he "[might] eventually need a knee replacement" 
(but he thought that it would be better to wait until the 
veteran was much older to do this).  

The medical treatment records from Dr. Draper, dated in 
September 1998, show that the veteran reported that his knee 
had started hurting a lot more over the last week and that he 
had trouble straightening it.  There was minimal effusion in 
the knee, and although he had pain when he tried to 
straighten the knee, it did not look like he had a meniscus 
locked in the knee.  The veteran was taking anti-inflammatory 
drugs without relief, and it was decided that he would 
receive an injection in the knee.  

On a follow-up visit a week later, the veteran was still 
having some trouble with his right knee.  He had no effusion 
but complained of some locking.  He was maintaining a full 
range of motion of the knee.  The veteran was encouraged to 
be as active as possible.  

The VA outpatient records show that the veteran had X-ray 
studies of the right knee taken in November 1999, which 
revealed an old calcified infarct in the distal right femur 
and was otherwise normal.  In June 2000, the veteran 
complained that, at work, his joints (none specified) hurt 
and he had not received his medication (Ibuprofen).  

In February 2001, the Board remanded the case to the RO for 
additional development.  

In a June 2001 statement, the veteran indicated that all 
treatment for his right knee disability since 1998 has been 
at the VAMC and that he had not received any private 
treatment.  In an August 2001 telephone call, the veteran 
asserted that his leg caused him a lot of pain and that he 
was unable to work.  

On an October 2001 VA examination, the veteran reported that 
he continued to have pain and stiffness in his right knee.  
He reported that the pain was constant and aggravated by 
walking more than a block and that he was unable to run.  He 
also reported that climbing uphill and upstairs was painful 
and that he was unable to climb more than five or six steps.  

The veteran stated that stiffness in the right knee was worse 
after sitting for more than a half hour and also in the 
morning.  He reported that his right knee was weaker than his 
left knee and that he easily became fatigued.  He indicated 
that he had occasional swelling in the right knee, as well as 
periods of locking and giving way.  He reported that he also 
had flare-ups of pain and swelling, mainly with weather 
changes or after a busy day with excessive activities.  

During flare-ups, the veteran indicated that he had to remain 
at home, that he was unable to bend his knee as before, and 
that his range of motion became approximately 50 percent less 
than before a flare-up.  He stated that his flare-ups 
improved with medications, such an anti-inflammatories, and 
that he had an average of one flare-up in a week, which then 
lasted for a day or two.  He reported that he was unemployed 
at that time.  He stated that he began working in a factory 
in May 2001, but was unable to continue the work due to knee 
pain and the inability to walk and kneel.  

On examination, the veteran was able to walk on tiptoes and 
heels.  His posture and gait were normal.  There was a 
healed, non-sensitive scar in the medial side of the anterior 
knees, which did not interfere with knee function.  

There was some numbness around the scar, including the 
anterior surface of the knee, which was most likely due to 
nerve damage of the inferior branch of the saphenous nerve 
during incision.  Sensory testing in the rest of the leg to 
pinprick and touch was 3/5.  The knee jerks were equal 
bilaterally (3+).  There was no evidence of muscle loss in 
the right lower extremity.  

Muscle strength against gravity and force, in both lower 
extremities, was equal.  There was no evidence of fluid 
accumulation or swelling of the knee.  Manipulation of the 
right knee was slightly painful in the anterior aspect and 
below the patella.  There was mild crepitation with movement 
of the joint.  

Further, the veteran's range of motion of the right knee was 
painless and was from 0 degrees of extension to 90 degrees of 
flexion; from 90 degrees to 100 degrees of flexion, with 
passive motion, the knee was painful.  Thereafter, the 
veteran did a few minutes of exercise, including squatting, 
which he was not able to do completely.  

When the veteran showed signs of fatigue the range of motion 
was reevaluated, showing painless movement from 0 degrees of 
extension to 70 degrees of flexion, and painful movement from 
70 degrees to 80 degrees of flexion, with passive motion.  
Additionally, there was no evidence of instability in the 
right knee joint; the varus/valgus test, Lachman's test, 
drawer's sign, and McMurray's test were normal.  

The VA X-ray studies of the knee showed no changes since 
those of November 1999, that is, there was a calcified old 
infarct in the right distal femur, but the knee was otherwise 
normal.  The diagnosis was status post right knee 
arthroscopic surgery times two, with medial meniscectomy and 
residual limitation of range of motion and pain.  

In a final note, the examiner added that range of motion of 
the knee after exercise decreased, mainly due to pain and 
fatigue.  An evaluation of range of motion after flare-ups 
and change of weather were not feasible, according to the 
examiner.  Also, the examiner stated that there was no 
evidence of instability or subluxation in the right knee and 
that X-ray studies of the knee persistently reported a normal 
knee.  

In a November 2002 decision, the RO assigned a 20 percent 
rating for the service-connected right knee disability.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in February 1998), Statement of the Case (in 
June 1998), Supplemental Statements of the Case (in October 
1998 and November 2002), and in a November 2002 letter (which 
confirmed a phone conversation in which VCAA was explained) 
to the veteran, the RO has notified him of the evidence 
needed to substantiate his claim.  

The November 2002 RO letter also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in January 1998 and October 2001, regarding 
the issue at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which he 
declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe impairment of the knee with recurrent 
subluxation or lateral instability.  

In reviewing the record, the Board finds that, despite the 
veteran's claim of right knee instability, there is no 
objective medical evidence of recurrent subluxation or 
lateral instability of the right knee.  

Although the veteran claimed that his knee swelled badly at 
times, his right knee was noted as stable on the VA 
examinations in January 1998 and October 2001.  

Moreover, there was no evidence of instability on private 
medical records in May 1998, June 1998, and on two visits in 
September 1998; on only one of his visits in September 1998 
was there minimal effusion noted in the knee.  Thus, a 30 
percent rating under Diagnostic Code 5257 is not warranted.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 and 9-98.  

In that regard, it is noted that there is no objective 
medical evidence, particularly X-ray evidence, of arthritis 
in the right knee joint.  Although Dr. Draper, in September 
1998, noted some narrowing of the medial compartment on 
weight-bearing X-rays, there was no finding of degenerative 
arthritis.  VA X-ray studies of November 1999 and October 
2001 show only an incidental finding of a bone infarct of the 
distal right femur.  Thus, a separate evaluation of the 
veteran's right knee under Diagnostic Codes 5003 and 5010 is 
not in order.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 30 degrees is rated as 20 
percent disabling, and flexion limited to 15 degrees is rated 
as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of the leg to 15 degrees is rated as 
20 percent disabling; extension limited to 20 degrees is 
rated as 30 percent disabling; extension limited to 30 
degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In regard to limitation of motion, the medical evidence shows 
that the range of motion of the veteran's knees varied.  
Nevertheless, there was no objective medical evidence showing 
that the veteran's right knee was limited in extension to 20 
degrees or in flexion to 15 degrees, in order to meet the 
criteria for a 30 percent rating under Code 5260 or 5261.  

The veteran had full range of motion, as shown on a May 1997 
VA outpatient record.  On a January 1998 VA examination, only 
his flexion was slightly limited at 110 degrees.  He had full 
range of motion, as shown on a September 1998 private record.  

On an October 2001 VA examination, the veteran's right knee, 
measured at its most limited status, showed extension to 0 
degrees and flexion to 80 degrees.  These findings 
demonstrate that the veteran has not met the criteria for a 
rating in excess of 20 percent rating under either Code 5260 
or Code 5261.  

The veteran reported that prolonged walking aggravated his 
right knee condition, and that he had difficulty in climbing 
uphill or upstairs.  He also claimed that he had flare-ups of 
his right knee, which resulted in a range of motion that was 
reduced by half, and that his right knee fatigued easily.  

The most recent VA examination in October 2001 demonstrated 
tenderness and crepitus in the right knee.  However, when the 
veteran's knee range of motion was reevaluated after 
exercise, when he showed signs of fatigue, the limitation 
still did not meet the criteria for a higher rating under 
either Code 5260 or 5261.  

The VA examiner diagnosed him with residuals of limitation of 
range of motion and pain, adding that pain and fatigue led to 
a reduction in range of motion after exercise.  The VA 
examiner stated that it was not feasible to quantify the 
range of motion after flare-ups and change of weather.  At 
any rate, the veteran reported that anti-inflammatory drugs 
helped his knee during flare-ups.  

In view of these medical findings, there is no credible 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation due to pain 
to the extent that the right knee disability would be 30 
percent disabling under the limitation-of-motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that the veteran underwent surgery in 1983, 
1986 and 1990, involving a partial medial meniscectomy and 
excision of plica in the right knee.  The veteran claims 
constant pain and episodes of locking and effusion in the 
knee.  However, his right knee condition is currently 
evaluated as 20 percent disabling, which is the maximum 
allowed under Diagnostic Code 5258, based on cartilage 
impairment.  

The Board also takes note of the finding, by the October 2001 
VA examiner, that the veteran had some numbness, to include 
the anterior surface of the knee, around his otherwise well-
healed, asymptomatic surgical scar.  The examiner stated that 
the numbness was most likely due to nerve damage of the 
saphenous nerve during incision.  Sensory testing in the rest 
of the leg was diminished, at 3/5, to pinprick and touch.  

Even if a separate evaluation was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8527, for impairment of the 
internal saphenous nerve, the veteran would not meet the 
criteria for a compensable rating, which requires severe to 
complete paralysis of the saphenous nerve.  The veteran's 
peripheral nerve injury is evidently wholly sensory, as 
muscle and reflex testing did not reveal any other associated 
impairment, and sensory testing did not show that the injury 
is more than moderate.  

There is not another Diagnostic Code under which the veteran 
would be more appropriately rated.  The Board notes that the 
veteran's representative, in January 2001, claimed that a 30 
percent rating was warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, for a total knee replacement.  He 
relied on Dr. Draper's September 1998 statement regarding the 
belief that the veteran would need a knee replacement.  The 
Board finds that this Diagnostic Code is not appropriate to 
evaluate the veteran.  

First, the veteran has not actually undergone a knee 
replacement.  Second, Dr. Draper indicated that the veteran 
"[might] eventually need" a replacement; he did not find 
that the veteran's current right knee condition was so severe 
as to require a replacement at this time.    

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected right knee disability 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).

Furthermore, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), as requested by the veteran's representative in 
January 2001, is also not warranted.  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The veteran's right knee does not present such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The evidence does not show that he has ever been hospitalized 
for treatment of the right knee, other than his surgeries in 
1983, 1986, and 1990.  In fact, the evidence shows that, even 
on an outpatient basis, he has sought little, if any, 
treatment for his right knee disability in recent years.  

Furthermore, there is no evidence that his knee currently 
causes marked interference with work, or that he is even 
employed at present.  On the October 2001 VA examination, he 
claimed that his right knee disability prevented him from 
continuing his employment at a factory, which he began in May 
2001; however, there is no objective evidence to support this 
claim.  

Thus, the degree to which the veteran's right knee impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
the claim for a rating in excess of 20 percent rating for a 
right knee disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected right knee 
disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

